DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because 
“FIG. 1” (second Figure 1) needs to be changed to --FIG. 2--.
In the second FIG. 1, reference character 4 should be changed to reference character 1, reference character 1 should be changed to reference character 2, reference character 2 should be changed to reference character 4.
 Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference characters 42, 43, 45, 46 and 49 are not mentioned in the description.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by over Cunningham et al. US 2020/0377158 A1.
Regarding claim 1, Cunningham et al. ‘158 discloses an adjustable car spoiler comprises: a wing (121); a first linear actuator (142A and 142B); a first trunk-attachment mechanism (see paragraph [0031]); a second linear actuator (142A and 142B); a second trunk-attachment mechanism; a microcontroller (30) (see paragraph [0026]); the first linear actuator and the second linear actuator each comprise a piston and a cylinder; the first linear actuator and the second linear actuator being positioned opposite to each other across the wing; the piston (164’) being operatively coupled to the cylinder (160’), wherein the cylinder is used to selectively move the piston back and forth in a linear direction; the piston of the first linear actuator being mounted onto the wing; the first trunk-attachment mechanism being laterally mounted to the cylinder of the first linear actuator; the piston of the second linear actuator being mounted onto the wing; the second trunk-attachment mechanism being laterally mounted to the cylinder of the second linear actuator; and the microcontroller being electronically connected to the first linear actuator and the second linear actuator as shown in Figures 2, 3 and 4. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cunningham et al. US 2020/0377158 A1 in view of Gallagher et al. US 2013/0197739 A1. 
Cunningham et al. ‘158 discloses the microcontroller (30) but does not show at least one wireless communication module; and the microcontroller being electronically connected to the at least one wireless communication module (claim 10) and a microphone; and the microcontroller being electronically connected to the microphone.
Gallagher et al. ‘739 teacher a spoiler (204-1, 204-2) (see paragraph [0022]), a wireless communication module (271); the microcontroller (see paragraph [0138]) being electronically connected to the at least one wireless communication module; a microphone [see paragraph [0035]); and the microcontroller (see paragraph [0138]) being electronically connected to the microphone.
It would have been obvious to one having ordinary skill in the art before the effective filing date to make the microcontroller of Cunningham et al. ‘158 with a wireless communication module and a microphone, as taught by Gallagher et al. ‘739, as a matter of design choice. 


Allowable Subject Matter
Claims 12-20 are allowed.
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The recitations of the specific features of an adjustable car spoiler in claim 12 including especially the construction of a first tilt mechanism; a second tilt mechanism; the first trunk-attachment mechanism and the second trunk-attachment mechanism each comprise a structural tubular base, a waterproofing gasket, and a plurality of fasteners; the first tilt mechanism being operatively integrated in between the piston of the first linear actuator and the wing, wherein the first tilt mechanism is used to adjust a pitch angle of the wing; the second tilt mechanism being operatively integrated in between the piston of the second linear actuator and the wing, wherein the second tilt mechanism is used to adjust the pitch angle of the wing; the cylinder of the first linear actuator being mounted through the structural tubular base and the waterproofing gasket of the first trunk-attachment mechanism; the cylinder of the second linear actuator being mounted through the structural tubular base and the waterproofing gasket of the second trunk- attachment mechanism; and the waterproofing gasket being pressed against the structural tubular base by the plurality of fasteners is not taught nor is fairly suggested by the prior art of record. 	
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORI L LYJAK whose telephone number is (571)272-6658. The examiner can normally be reached 8:00 AM-4:30 PM (EST) Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on 571-272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LORI LYJAK
Primary Examiner
Art Unit 3612



/LORI L LYJAK/Primary Examiner, Art Unit 3612